Waties, J«
was decidedly of opinion, that the clauses of the county court act, quoted by the plaintiffs counsel, re* lated only to lands lying within the different counties ; and that they could not, by any construction whatever, be extended to negroes or other personal property, which in their nature were transitory. The best rule therefore in every case of a purchase ol this kind of property, would be to leave it to the conven; ency of the purchaser, to record his deed where it suited him best; and every such deed *334first on record, in any part of the state, ought to have a legal preference.
Bat, J.
coincided,